OPINION.
John St. Paul Judge.
Cl This la a suit for alleged damage to a oar of vegetables from City of Hew Orleans, first shipped to Mounds, Illinois, and thenco forwarded by plaintiffs order to New Yonk City.
Ihe charge in the petition is that the damage was caused by defendant's negligence "in not properly taking care of said oar of “vegetables during the course of transportation."
On the trial it was shown conclusively that the shipment was handled with all' due care; so that plaintiffs complaint now is that the shipment was unreasonably delayed in transit.
As no complaint was made of this delay in the petition, it should suffice to say that all evidence to support that contention should have bean excluded.
But in any event the evidence as admitted, whilst it seemB to have shown sime delay (due in part to plaintiff and his agent) falls wholly to establish the extent thereof, to to connect the condition of the vegetables with such delay.
Moreover the evidence fails to make it certain that the vegetables were damaged to any great extent, if at all; for they seem to have brought about the market price.
On the whole it seems to us that plaintiffs failure to receive satisfactory returns for his shipment is due more to the falling of the market than to the deterioration of his produce.
The trial judge thought the case was with the defendant, and and so do we.
It is therefore ordered that the judgment appealed, from be affirmed.
New Orleans, La,